NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 10, 2010
                                    Decided March 10, 2010

                                             Before

                             WILLIAM J. BAUER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 09‐2357

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Northern District of Illinois,
                                                      Eastern Division
       v.
                                                      No. 05 CR 601‐8
JUAN ALBERTO CASTILLO,
     Defendant‐Appellant.                             Rebecca R. Pallmeyer,
                                                      Judge.

                                           O R D E R

       Juan Alberto Castillo pleaded guilty to conspiring to import 1 kilogram or more of
heroin into the United States, see 21 U.S.C. § 963; 18 U.S.C. § 2, and received a sentence of
120 months’ imprisonment.  In his plea agreement, he waived his right to appeal his
conviction and sentence.  He filed a notice of appeal, but his appointed counsel seeks to
withdraw under Anders v. California, 386 U.S. 738 (1967), because he cannot identify any
nonfrivolous argument to pursue.  Castillo responded to his lawyer’s submissions.  See CIR.
R. 51(b).  We limit our review to the potential issues identified in the facially adequate brief
No. 09‐2357                                                                               Page 2

submitted by counsel and in Castillo’s response.  See United States v. Schuh, 289 F.3d 968,
973‐74 (7th Cir. 2002).

       Castillo has provided no hint that he wishes to have his guilty plea set aside, so
counsel rightly omits a discussion of the plea’s voluntariness or the plea colloquy.  See
United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

       Both counsel and Castillo consider whether Castillo could challenge his sentence. 
Counsel focuses on the possible applicability of a safety‐valve reduction, see U.S.S.G.
§ 5C1.2, and Castillo on the calculation of his criminal history points.  See U.S.S.G. § 4A1.1. 
Both of these arguments, however, are foreclosed by the appeal waiver.  If the guilty plea
stands, so does the waiver.  See Nunez v. United States, 546 F.3d 450, 453 (7th Cir. 2008).

        Finally, counsel, who did not represent Castillo at trial, also considers whether
Castillo could argue that his trial counsel was ineffective.  But a challenge to the adequacy
of counsel’s performance is best explored in a collateral proceeding so that a more complete
record can be developed.  See Massaro v. United States, 538 U.S. 500, 504‐05 (2003); United
States v. Harris, 394 F.3d 543, 557‐58 (7th Cir. 2005).

        For the foregoing reasons, we GRANT counsel’s motion to withdraw and DISMISS
Castillo’s appeal.